Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 1 of 38




            APGAR EXHIBIT 7
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 2 of 38




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Plaintiffs,                  Case No.: 15-1170-GMS

         v.                                    JURY TRIAL DEMANDED

 ACER INC.,
 ACER AMERICA CORPORATION,

                  Defendants.


 MICROSOFT CORPORATION,

                  Intervenor-Plaintiff,

         v.

 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Intervenor-Defendants.


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Intervenor-
                  Defendants/Counterclaim
                  Plaintiffs in Intervention

         v.

 MICROSOFT CORPORATION

                  Intervenor-
                  Plaintiff/Counterclaim
                  Defendant in
                  Intervention


ME1 24007781v.1
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 3 of 38




 AND

 MICROSOFT MOBILE OY

                     Counterclaim Defendant
                     in Intervention


                  PLAINTIFFS’ SECOND AMENDED IDENTIFICATION OF
                    THE ACER DEFENDANTS’ ACCUSED PRODUCTS

         Pursuant to the Federal Rules of Civil Procedure, the Local Rules, the parties’ Joint

Proposed Scheduling Order (D.I. 49) (so ordered September 15, 2016), and the Delaware Default

Standard for Discovery, Including Discovery of Electronically Stored Information (“ESI”),

Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) hereby

amend their identification of the accused products of Defendants Acer Inc. and Acer America

Corporation (collectively, “Defendants” or “Acer”).

         This second amended identification of accused products is based upon information

reasonably and presently available to Philips. Discovery is in its early stages, and source code

and documentation relating to the accused functionalities have not yet been produced for all of

the accused products. In particular, Acer’s production of documents to date, as well as its

responses to Philips’ discovery requests, lack information and documentation relating to several

accused products identified by Philips in both its initial and first amended identifications of

accused products, served on June 17 and August 26, 2016, respectively. Further, this second

amended identification of accused products is made without the benefit of the Court’s

construction of any of the asserted claims of the patents-in-suit. Therefore, and in accordance

with the Federal Rules of Civil Procedure, the Local Rules, the parties’ jointly proposed

Scheduling Order, and the Delaware Default Standard for Discovery, Including Discovery of


                                               -2-
ME1 24007781v.1
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 4 of 38




Electronically Stored Information (“ESI”), Philips expressly reserves the right to modify, amend,

retract, and/or supplement the disclosures made herein as additional evidence and information

becomes available to Philips or as otherwise appropriate.

         Plaintiffs’ identification of an accused product for a patent embraces all variations of the

accused product that also include the particular patent’s accused functionality including, but not

limited to, variations relating to the product’s color, memory capacity (e.g., amount of RAM),

storage capacity (e.g., hard drive capacity), wireless carrier, processor type, screen size and

resolution, or accessories.

     Second Amended Identification of Accused Products for U.S. Patent No. RE 44,913

         The accused products for U.S. Patent No. RE 44,913 are Acer products that include the

functionality described in Appendix A of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 2.1 or

higher, or the Windows Operating System version 8 or higher, or the Chrome Operating

System), including, without limitation, the following:

                  Accused Product                           Non-Limiting Model Numbers
Acer Chromebook                                     CB5-311P
Acer Chromebook 11 C738T                            C738T
Acer Chromebook C720                                C720P
Acer Chromebook R11                                 CB5-132T
Acer CloudMobile S500
                                                    A1-830
Acer Iconia
                                                    B1-720
                                                    B1-721
                                                    B1-730
                                                    B1-730HD
                                                    B1-750
Acer Iconia One 7
                                                    B1-760
                                                    B1-760HD
                                                    B1-770
                                                    B1-780
Acer Iconia One 8                                   B1-810
                                                    B1-820
                                                 -3-
ME1 24007781v.1
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 5 of 38




                                         B1-830
                                         B1-850
Acer Iconia Tab 10                       A3-A30
Acer Iconia Tab 7                        A1-713
                                         A1-713HD
                                         A1-840FHD
Acer Iconia Tab 8                        A1-850
                                         W1-810
                                         W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
Aspire E                                 E5-531P
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-470P
                                         E1-470PG
Aspire E1
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-532P
                                         E1-532PG
                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
Aspire R13                               R7-371T

                                       -4-
ME1 24007781v.1
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 6 of 38




                                         R3-371T
                                         R7-372T
                                         R3-431T
Aspire R14                               R3-471T
                                         R3-471TG
                                         R5-471T
Aspire R15                               R5-571T
                                         R5-571TG
                                         R7-571
Aspire R7                                R7-571G
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10
                                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-016
                                         SW3-112
                                         SW5-111
Aspire Switch 11                         SW5-111P
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
                                         V3-572P
Aspire V
                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
Aspire V5                                EC5-471PG
                                         V3-473P

                                       -5-
ME1 24007781v.1
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 7 of 38




                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
                                         V5-472P
                                         V5-472PG
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
                                         Z3-115
                                         Z3-601
Aspire Z3                                Z3-610
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
DC Chromebase
                                         SA-271
Switch Alpha 12
                                         SA5-271P
Acer Spin 7                              SP714-51
Acer Spin 5                              SP513-51

                                       -6-
ME1 24007781v.1
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 8 of 38




Acer Spin 3                                       SP315-51
                                                  SP111-31
Acer Spin 1
                                                  SP113-31
Acer Chromebook R13                               CB5-312T
Acer TravelMate P4                                TMP449-M
                                                  TMP245-MP
Acer TravelMate P2
                                                  TMP255-MP
                                                  B3-A10
Acer Iconia One 10                                B3-A20
                                                  B3-A30
Acer Switch V 10                                  SW5-017
Acer Chromebase 24                                CA24I

         The accused products for U.S. Patent No. RE 44,913 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 6,690,387

         The accused products for U.S. Patent No. 6,690,387 are Acer products that include the

functionality described in Appendix B of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 2.1 or

higher, or the Windows Operating System version 7 or higher, or the Chrome Operating

System), including, without limitation, the following:

                  Accused Product                        Non-Limiting Model Numbers
Acer Chromebook                                   CB5-311P
Acer Chromebook 11 C738T                          C738T
Acer Chromebook C720                              C720P
Acer Chromebook R11                               CB5-132T
Acer CloudMobile S500
                                                  A1-830
Acer Iconia
                                                  B1-720
                                                  B1-721
                                                  B1-730
                                                  B1-730HD
                                                  B1-750
Acer Iconia One 7
                                                  B1-760
                                                  B1-760HD
                                                  B1-770
                                                  B1-780
                                               -7-
ME1 24007781v.1
        Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 9 of 38




                                         B1-810
Acer Iconia One 8                        B1-820
                                         B1-830
                                         B1-850
Acer Iconia Tab 10                       A3-A30
Acer Iconia Tab 7                        A1-713
                                         A1-713HD
                                         A1-840FHD
Acer Iconia Tab 8                        A1-850
                                         W1-810
                                         W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
Aspire E
                                         E5-531P
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-470P
                                         E1-470PG
Aspire E1
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-532P
                                         E1-532PG
                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T

                                       -8-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 10 of 38




Aspire R11                              R3-131T
                                        R7-371T
Aspire R13                              R3-371T
                                        R7-372T
                                        R3-431T
                                        R3-471T
Aspire R14
                                        R3-471TG
                                        R5-471T
                                        R5-571T
Aspire R15
                                        R5-571TG
                                        R7-571
                                        R7-571G
Aspire R7
                                        R7-572
                                        R7-572G
Aspire S13                              S5-371T
                                        S3-392
Aspire S3
                                        S3-392G
                                        S7-391
                                        S7-392
Aspire S7
                                        S7-393
                                        S7-393
                                        SW5-011
                                        SW5-012
Aspire Switch 10                        SW5-012P
                                        SW5-014
                                        SW5-015
                                        SW3-013
Aspire Switch 10E                       SW3-016
                                        SW3-112
                                        SW5-111
                                        SW5-111P
Aspire Switch 11
                                        SW5-171
                                        SW5-171P
Aspire Switch 11v                       SW5-173
Aspire Switch 12                        SW5-271
Aspire Switch 12s                       SW7-272
                                        AU5-620
Aspire U5
                                        U5-710
                                        V3-111P
                                        V3-112P
                                        V3-472P
                                        V3-472PG
                                        V3-572P
Aspire V
                                        V3-572PG
                                        V3-574T
                                        V3-574TG
                                        V3-575T
                                        V3-575TG
Aspire V 15                             V3-575T
Aspire V Nitro                          VN7-572TG
Aspire V13                              V3-372T
Aspire V5                               EC5-471P

                                      -9-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 11 of 38




                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
                                         V5-472P
                                         V5-472PG
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
                                         Z3-115
                                         Z3-601
Aspire Z3                                Z3-610
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
DC Chromebase
                                         SA-271
Switch Alpha 12
                                         SA5-271P

                                      -10-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 12 of 38




Acer Spin 7                                       SP714-51
Acer Spin 5                                       SP513-51
Acer Spin 3                                       SP315-51
                                                  SP111-31
Acer Spin 1
                                                  SP113-31
Acer Chromebook R13                               CB5-312T
Acer TravelMate P4                                TMP449-M
                                                  TMP245-MP
Acer TravelMate P2
                                                  TMP255-MP
                                                  B3-A10
Acer Iconia One 10                                B3-A20
                                                  B3-A30
Acer Switch V 10                                  SW5-017
Acer Chromebase 24                                CA24I



         The accused products for U.S. Patent No. 6,690,387 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 7,184,064

         The accused products for U.S. Patent No. 7,184,064 are Acer products that include the

functionality described in Appendix C of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 2.1 or

higher, or the Windows Operating System version 7 or higher, or the Chrome Operating

System), including, without limitation, the following:

                  Accused Product                        Non-Limiting Model Numbers
Acer Chromebook                                   CB5-311P
Acer Chromebook 11 C738T                          C738T
Acer Chromebook C720                              C720P
Acer Chromebook R11                               CB5-132T
Acer CloudMobile S500
                                                  A1-830
Acer Iconia
                                                  B1-720
                                                  B1-721
                                                  B1-730
Acer Iconia One 7                                 B1-730HD
                                                  B1-750
                                                  B1-760
                                               -11-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 13 of 38




                                         B1-760HD
                                         B1-770
                                         B1-780
                                         B1-810
Acer Iconia One 8                        B1-820
                                         B1-830
                                         B1-850
Acer Iconia Tab 10                       A3-A30
Acer Iconia Tab 7                        A1-713
                                         A1-713HD
                                         A1-840FHD
Acer Iconia Tab 8                        A1-850
                                         W1-810
                                         W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
Aspire E
                                         E5-531P
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-470P
Aspire E1
                                         E1-470PG
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-532P
                                         E1-532PG

                                      -12-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 14 of 38




                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14
                                         R3-471TG
                                         R5-471T
                                         R5-571T
Aspire R15
                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E                        SW3-016
                                         SW3-112
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
                                         V3-572P
Aspire V
                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T

                                      -13-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 15 of 38




Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
Aspire V5                                V5-472P
                                         V5-472PG
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
                                         Z3-115
                                         Z3-601
Aspire Z3                                Z3-610
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700

                                      -14-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 16 of 38




DC Chromebase
                                                 SA-271
Switch Alpha 12
                                                 SA5-271P
Acer Spin 7                                      SP714-51
Acer Spin 5                                      SP513-51
Acer Spin 3                                      SP315-51
                                                 SP111-31
Acer Spin 1
                                                 SP113-31
Acer Chromebook R13                              CB5-312T
Acer TravelMate P4                               TMP449-M
                                                 TMP245-MP
Acer TravelMate P2
                                                 TMP255-MP
                                                 B3-A10
Acer Iconia One 10                               B3-A20
                                                 B3-A30
Acer Switch V 10                                 SW5-017
Acer Chromebase 24                               CA24I

         The accused products for U.S. Patent No. 7,184,064 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 7,529,806

         The accused products for U.S. Patent No. 7,529,806 are Acer products that include the

functionality described in Appendix D of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 3.0 or

higher and/or the YouTube application or Chrome Browser or by being pre-loaded with the

Windows Operating System version 8.1 or higher), including, without limitation, the following:

Accused Product                                  Non-Limiting Model Numbers
Acer CloudMobile S500
                                                 A1-830
Acer Iconia                                      B1-720
                                                 B1-721
                                                 B1-730
                                                 B1-730HD
                                                 B1-750
Acer Iconia One 7
                                                 B1-760
                                                 B1-760HD
                                                 B1-770
                                             -15-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 17 of 38




                                         B1-780
                                         B1-810
                                         B1-820
Acer Iconia One 8
                                         B1-830
                                         B1-850
Acer Iconia Tab 10                       A3-A30
                                         A1-713
Acer Iconia Tab 7
                                         A1-713HD
                                         A1-840FHD
                                         A1-850
Acer Iconia Tab 8
                                         W1-810
                                         W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
Aspire E                                 E5-531P
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-470P
                                         E1-470PG
Aspire E1
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-532P
                                         E1-532PG
                                         E1-572P
                                         E1-572PG

                                      -16-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 18 of 38




Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14
                                         R3-471TG
                                         R5-471T
                                         R5-571T
Aspire R15
                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E                        SW3-016
                                         SW3-112
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
                                         V3-572P
Aspire V
                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T

                                      -17-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 19 of 38




                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
Aspire V5                                V5-472P
                                         V5-472PG
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
                                         Z3-115
                                         Z3-601
Aspire Z3                                Z3-610
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
                                         SA-271
Switch Alpha 12
                                         SA5-271P

                                      -18-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 20 of 38




Acer Spin 7                                      SP714-51
Acer Spin 5                                      SP513-51
Acer Spin 3                                      SP315-51
                                                 SP111-31
Acer Spin 1
                                                 SP113-31
Acer TravelMate P4                               TMP449-M
                                                 TMP245-MP
Acer TravelMate P2
                                                 TMP255-MP
                                                 B3-A10
Acer Iconia One 10                               B3-A20
                                                 B3-A30
Acer Switch V 10                                 SW5-017



         The accused products for U.S. Patent No. 7,529,806 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 5,910,797

         The accused products for U.S. Patent No. 5,910,797 are Acer products that include the

functionality described in Appendix E of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 3.2 or

higher, or the Chrome Operating System), including, without limitation, the following:

Accused Product                                  Non-Limiting Model Numbers
Acer Chromebook 11 C738T                         C738T
Acer Chromebook R11                              CB5-132T
Acer CloudMobile S500
                                                 A1-830
Acer Iconia                                      B1-720
                                                 B1-721
                                                 B1-730
                                                 B1-730HD
                                                 B1-750
Acer Iconia One 7                                B1-760
                                                 B1-760HD
                                                 B1-770
                                                 B1-780
                                                 B1-810
Acer Iconia One 8                                B1-820
                                                 B1-830
                                              -19-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 21 of 38




                                                 B1-850
Acer Iconia Tab 10                               A3-A30
                                                 A1-713
Acer Iconia Tab 7
                                                 A1-713HD
                                                 A1-840FHD
Acer Iconia Tab 8
                                                 A1-850
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid Z410
Acer Predator 8                                  GT-810
Acer Chromebook R13                              CB5-312T
                                                 B3-A10
Acer Iconia One 10                               B3-A20
                                                 B3-A30

         The accused products for U.S. Patent No. 5,910,797 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 6,522,695

         The accused products for U.S. Patent No. 6,522,695 are Acer products that include the

functionality described in Appendix F of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 3.1 or

higher, or the Windows Operating System version 10 or higher, or the Chrome Operating

System, or otherwise supporting playback of a FLAC audio signal), including, without

limitation, the following:

Accused Product                                  Non-Limiting Model Numbers
Acer Chromebook                                  CB5-311P
Acer Chromebook 11 C738T                         C738T
Acer Chromebook C720                             C720P
Acer Chromebook R11                              CB5-132T
Acer CloudMobile S500
Acer Iconia                                      A1-830
                                             -20-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 22 of 38




                                         B1-720
                                         B1-721
                                         B1-730
                                         B1-730HD
                                         B1-750
Acer Iconia One 7                        B1-760
                                         B1-760HD
                                         B1-770
                                         B1-780
                                         B1-810
                                         B1-820
Acer Iconia One 8
                                         B1-830
                                         B1-850
Acer Iconia Tab 10                       A3-A30
                                         A1-713
Acer Iconia Tab 7
                                         A1-713HD
                                         A1-840FHD
                                         A1-850
Acer Iconia Tab 8
                                         W1-810
                                         W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
Aspire E                                 E5-531P
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
Aspire R14                               R3-431T

                                      -21-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 23 of 38




                                         R3-471T
                                         R3-471TG
                                         R5-471T
                                         R5-571T
Aspire R15
                                         R5-571TG
Aspire S13                               S5-371T
                                         S7-392
Aspire S7                                S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-016
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-574T
                                         V3-574TG
Aspire V
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-115
                                         Z3-601
                                         Z3-610
Aspire Z3
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
DC Chromebase

                                      -22-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 24 of 38




                                                   SA-271
Switch Alpha 12
                                                   SA5-271P
Acer Spin 7                                        SP714-51
Acer Spin 5                                        SP513-51
Acer Spin 3                                        SP315-51
                                                   SP111-31
Acer Spin 1
                                                   SP113-31
Acer Chromebook R13                                CB5-312T
Acer TravelMate P4                                 TMP449-M
                                                   TMP245-MP
Acer TravelMate P2
                                                   TMP255-MP
                                                   B3-A10
Acer Iconia One 10                                 B3-A20
                                                   B3-A30
Acer Switch V 10                                   SW5-017
Acer Chromebase 24                                 CA24I

         The accused products for U.S. Patent No. 6,522,695 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

     Second Amended Identification of Accused Products for U.S. Patent No. RE 44,006

         The accused products for U.S. Patent No. RE 44,006 are Acer products that include the

functionality described in Appendix G of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 5.0 or

higher), including, without limitation, the following:

Accused Product                                    Non-Limiting Model Numbers
                                                   B1-760
                                                   B1-760HD
Acer Iconia One 7
                                                   B1-770
                                                   B1-780
                                                   B1-820
Acer Iconia One 8                                  B1-830
                                                   B1-850
Acer Iconia Tab 10                                 A3-A30
Acer Predator 8                                    GT-810
                                                   B3-A10
Acer Iconia One 10                                 B3-A20
                                                   B3-A30


                                               -23-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 25 of 38




           The accused products for U.S. Patent No. RE 44,006 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 8,543,819

           The accused products for U.S. Patent No. 8,543,819 are Acer products that include the

functionality described in Appendix H of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by supporting the High-bandwidth Digital Content Protection (“HDCP”)

revision 2.x), including, without limitation, the following:

Accused Product                                    Non-Limiting Model Numbers
Acer Chromebook                                    CB5-311P
Acer Chromebook C720                               C720P
Acer Chromebook R11                                CB5-132T
Acer One 10
                                                   E5-471P
                                                   E5-471PG
                                                   E5-473T
                                                   E5-474T
                                                   E5-474T
                                                   E5-474TG
Aspire E
                                                   E5-511P
                                                   E5-532T
                                                   E5-571PG
                                                   E5-573TG
                                                   E5-574T
                                                   E5-574TG
                                                   E1-410P
                                                   E1-410PG
                                                   E1-430P
                                                   E1-430PG
                                                   E1-432P
                                                   E1-470P
                                                   E1-470PG
Aspire E1
                                                   E1-472P
                                                   E1-472PG
                                                   E1-510P
                                                   E1-532P
                                                   E1-532PG
                                                   E1-572P
                                                   E1-572PG

                                                -24-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 26 of 38




Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-471T
Aspire R14                               R3-471TG
                                         R5-471T
                                         R5-571T
Aspire R15
                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-392
Aspire S7                                S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-112
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
Aspire V                                 V3-572P
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-431P
                                         V5-432PG
Aspire V5                                V5-452PG
                                         V5-471P
                                         V5-471PG
                                         V5-472P
                                         V5-472PG
                                         V5-473PG

                                      -25-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 27 of 38




                                                   V5-552P
                                                   V5-552PG
                                                   V5-561P
                                                   V5-561PG
                                                   V5-572P
                                                   V5-572PG
                                                   V5-573P
                                                   V5-573PG
                                                   V7-481P
                                                   V7-481PG
                                                   V7-482P
                                                   V7-482PG
Aspire V7
                                                   V7-581P
                                                   V7-581PG
                                                   V7-582P
                                                   V7-582PG
DC Chromebase
Acer Spin 5                                        SP513-51
Acer Spin 3                                        SP315-51
Acer Spin 1                                        SP111-31
Acer Chromebook R13                                CB5-312T
Acer TravelMate P4                                 TMP449-M
                                                   TMP245-MP
Acer TravelMate P2
                                                   TMP255-MP



         The accused products for U.S. Patent No. 8,543,819 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 9,436,809

         The accused products for U.S. Patent No. 9,436,809 are Acer products that include the

functionality described in Appendix I of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by supporting the High-bandwidth Digital Content Protection (“HDCP”)

revision 2.x), including, without limitation, the following:

Accused Product                                    Non-Limiting Model Numbers
Acer Chromebook                                    CB5-311P
Acer Chromebook C720                               C720P
Acer Chromebook R11                                CB5-132T
Acer One 10
                                                -26-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 28 of 38




                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-474T
                                         E5-474T
                                         E5-474TG
Aspire E
                                         E5-511P
                                         E5-532T
                                         E5-571PG
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-470P
                                         E1-470PG
Aspire E1
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-532P
                                         E1-532PG
                                         E1-572P
                                         E1-572PG
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-471T
Aspire R14                               R3-471TG
                                         R5-471T
                                         R5-571T
Aspire R15
                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-392
Aspire S7                                S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-112
                                         SW5-111
Aspire Switch 11
                                         SW5-111P

                                      -27-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 29 of 38




                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
Aspire V                                 V3-572P
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-431P
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
                                         V5-472P
Aspire V5                                V5-472PG
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
DC Chromebase
Acer Spin 5                              SP513-51
Acer Spin 3                              SP315-51
Acer Spin 1                              SP111-31
Acer Chromebook R13                      CB5-312T
Acer TravelMate P4                       TMP449-M
                                         TMP245-MP
Acer TravelMate P2
                                         TMP255-MP



                                      -28-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 30 of 38




         The accused products for U.S. Patent No. 9,436,809 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Second Amended Identification of Accused Products for U.S. Patent No. 6,772,114

         The accused products for U.S. Patent No. 6,772,114 are Acer products that include the

functionality described in Appendix J of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 2.1 or

higher, or the Chrome Operating System, or otherwise supporting playback of an AMR-WB

audio file encoded in a 23.85 kbit/s mode), including, without limitation, the following:

Accused Product                                   Non-Limiting Model Numbers
Acer Chromebook                                   CB5-311P
Acer Chromebook 11 C738T                          C738T
Acer Chromebook C720                              C720P
Acer Chromebook R11                               CB5-132T
Acer CloudMobile S500
                                                  A1-830
Acer Iconia
                                                  B1-720
                                                  B1-721
                                                  B1-730
                                                  B1-730HD
                                                  B1-750
Acer Iconia One 7
                                                  B1-760
                                                  B1-760HD
                                                  B1-770
                                                  B1-780
                                                  B1-810
                                                  B1-820
Acer Iconia One 8
                                                  B1-830
                                                  B1-850
Acer Iconia Tab 10                                A3-A30
                                                  A1-713
Acer Iconia Tab 7
                                                  A1-713HD
                                                  A1-840FHD
Acer Iconia Tab 8
                                                  A1-850
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
                                               -29-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 31 of 38




Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid Z410
Acer Predator 8                                  GT-810
DC Chromebase
Acer Chromebook R13                              CB5-312T
                                                 B3-A10
Acer Iconia One 10                               B3-A20
                                                 B3-A30
Acer Chromebase 24                               CA24I



         The accused products for U.S. Patent No. 6,772,114 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

     Second Amended Identification of Accused Products for U.S. Patent No. RE 43,564

         The accused products for U.S. Patent No. RE 43,564 are Acer products that include the

functionality described in Appendix K of Plaintiffs’ First Amended Infringement Contentions

against the Acer Defendants, served on Defendants on December 9, 2016, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 4.2 or

higher or the Windows Operating System version 7 or higher), including, without limitation, the

following:

Accused Product                                  Non-Limiting Model Numbers
                                                 A1-830
Acer Iconia                                      B1-720
                                                 B1-721
                                                 B1-730
                                                 B1-730HD
                                                 B1-750
Acer Iconia One 7                                B1-760
                                                 B1-760HD
                                                 B1-770
                                                 B1-780
                                                 B1-810
                                                 B1-820
Acer Iconia One 8
                                                 B1-830
                                                 B1-850
Acer Iconia Tab 10                               A3-A30
                                             -30-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 32 of 38




                                         A1-713
Acer Iconia Tab 7
                                         A1-713HD
                                         A1-840FHD
                                         A1-850
Acer Iconia Tab 8
                                         W1-810
                                         W1-811
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
Aspire E                                 E5-531P
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-470P
                                         E1-470PG
Aspire E1
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-532P
                                         E1-532PG
                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14
                                         R3-471TG
                                         R5-471T
Aspire R15                               R5-571T

                                      -31-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 33 of 38




                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E                        SW3-016
                                         SW3-112
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
                                         V3-572P
Aspire V
                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
Aspire V5
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
                                         V5-472P
                                         V5-472PG

                                      -32-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 34 of 38




                                                 V5-473PG
                                                 V5-552P
                                                 V5-552PG
                                                 V5-561P
                                                 V5-561PG
                                                 V5-572P
                                                 V5-572PG
                                                 V5-573P
                                                 V5-573PG
                                                 V7-481P
                                                 V7-481PG
                                                 V7-482P
                                                 V7-482PG
Aspire V7
                                                 V7-581P
                                                 V7-581PG
                                                 V7-582P
                                                 V7-582PG
                                                 SA-271
Switch Alpha 12
                                                 SA5-271P
Acer Spin 7                                      SP714-51
Acer Spin 5                                      SP513-51
Acer Spin 3                                      SP315-51
                                                 SP111-31
Acer Spin 1
                                                 SP113-31
Acer TravelMate P4                               TMP449-M
                                                 TMP245-MP
Acer TravelMate P2
                                                 TMP255-MP
                                                 B3-A10
Acer Iconia One 10                               B3-A20
                                                 B3-A30
Acer Switch V 10                                 SW5-017

         The accused products for U.S. Patent No. RE 43,564 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.




                                             -33-
ME1 24007781v.1
       Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 35 of 38




Dated: January 9, 2017             McCARTER & ENGLISH, LLP

Michael P. Sandonato               /s/ Daniel M. Silver
John D. Carlin                     Michael P. Kelly (#2295)
Jonathan M. Sharret                Daniel M. Silver (#4758)
Daniel A. Apgar                    Benjamin A. Smyth (#5528)
FITZPATRICK, CELLA, HARPER &       Renaissance Centre
SCINTO                             405 N. King Street, 8th Floor
1290 Avenue of the Americas        Wilmington, Delaware 19801
New York, New York 10104-3800      (302) 984-6300
Tel: (212) 218-2100                mkelly@mccarter.com
Fax: (212) 218-2200                dsilver@mccarter.com
msandonato@fchs.com                bsmyth@mccarter.com
jcarlin@fchs.com
jsharret@fchs.com                  Attorneys for Plaintiffs
dapgar@fchs.com




                                       -34-
ME1 24007781v.1
Case 4:18-cv-01885-HSG Document 531-3 Filed 11/01/18 Page 36 of 38




            APGAR EXHIBIT 8
        Case
          Case
             4:18-cv-01885-HSG
               4:18-cv-01885-HSGDocument
                                  Document
                                         531-3
                                           155 Filed
                                               Filed 11/01/18
                                                     03/28/17 Page
                                                              Page 37
                                                                   1 ofof238

                        MORRIS, NICHOLS, ARSHT                  &   TUNNELL      LLP

                                       1201 N ORTH M ARKE T S T RE E T
                                              P.O. B OX 1347
                                   W ILMINGT ON , D E LAW ARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

RODGER D. SMITH II
(302) 351-9205
(302) 498-6209 FAX
rsmith@mnat.com


                                               March 28, 2017

The Honorable Gregory M. Sleet                                             VIA ELECTRONIC FILING
United States District Court
  For the District of Delaware
844 North King Street
Wilmington, DE 19801

                     Re:    Koninklijke Philips N.V. v. ASUStek Computer Inc., et al., C.A.
                            Nos. 15-1125-GMS, 15-1126-GMS, 15-1127-GMS, 15-1128-
                            GMS, 15-1130-GMS, 15-1131-GMS and 15-1170-GMS

Dear Judge Sleet:

               In anticipation of the conference scheduled for Thursday, March 30 at 2:00 pm
EDT, in the above-referenced related matters, the parties jointly submit this letter agenda,
pursuant to paragraph 5(a) of the Scheduling Order (e.g., D.I. 45 in C.A. No. 15-1125) to apprise
the Court of the following disputed issues:

                    Whether Plaintiffs should be required to make available for deposition the four
                     testifying experts who submitted declarations regarding claim construction, and
                     whether Plaintiffs’ failure to do so requires any adjustment to the claim
                     construction schedule to allow for depositions and orderly presentation of the
                     results to the Court;

                    Whether Defendants should be required to provide substantive responses to
                     Philips’ Interrogatory Nos. 1, 2, and 5 (which relate to information concerning the
                     accused products such as specifications and sales data), and 4 and 6 (which relate
                     to non-infringement issues) by a date certain;

                    With respect to Philips’ First Set of Requests for the Production of Documents
                     and Things, whether certain Defendants should be required to begin making
                     rolling productions by a date certain, and whether all Defendants shall be
                     (i) required to produce source code for all accused products; or (ii) precluded
                     from relying at trial on any argument that a product advertised as complying with
      Case
        Case
           4:18-cv-01885-HSG
             4:18-cv-01885-HSGDocument
                                Document
                                       531-3
                                         155 Filed
                                             Filed 11/01/18
                                                   03/28/17 Page
                                                            Page 38
                                                                 2 ofof238
The Honorable Gregory M. Sleet
March 28, 2017
Page 2


              or including a particular operating system is materially different from the
              corresponding publicly available version of that operating system.

             Whether Defendants should be required to provide discovery on products that are
              not separately identified by model number in Philips’ second amended
              identification of accused products, but which run an operating system that Philips
              has accused of infringement in its infringement contentions.

               Counsel are available at the Court’s convenience should Your Honor have any
questions in advance of the March 30, 2017 conference.

                                                Sincerely,

                                                /s/ Rodger D. Smith II

                                                Rodger D. Smith II

RDS/rah

cc:    Clerk of Court (via hand delivery)
       All Counsel of Record (via electronic mail)
